Citation Nr: 1135314	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  This period of active duty included service in the Republic of Vietnam from March 1969 to March 1970 as a member of the 3rd Squadron, 17th Cavalry Regiment.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A timely June 2007 Notice of Disagreement was received by VA.

In an August 2008 substantive appeal, the Veteran requested that a Travel Board hearing be scheduled in this matter.  Accordingly, VA scheduled a hearing to take place in February 2010 at the Winston-Salem RO.  At the Veteran's request, however, the hearing was rescheduled to take place in May 2011.  On the day of the rescheduled hearing, the Veteran contacted VA to cancel the hearing.  VA has not received any subsequent request to schedule a new hearing.

The Board notes that the Veteran has filed a motion to advance his appeal on the docket.  Nonetheless, given the favorable adjudication below of the Veteran's claim, this motion is moot.


FINDINGS OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam from March 1969 to March 1970 as a member of the 3rd Squadron, 17th Cavalry Regiment.

2.  The Veteran's reported stressors are related to his fear of hostile military or terrorist activity, and, are consistent with the places, types, and circumstances of his documented service.

3.  The Veteran has been diagnosed, by a VA psychiatrist, with PTSD that is etiologically related to his experiences during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Analysis

In his October 2005 claim, the Veteran reported various psychiatric symptoms and asserted entitlement to service connection for an unspecified psychiatric disorder.  In its June 2006 rating decision, the RO clarified the nature of the Veteran's claim as being for service connection for PTSD, but denied the claim on the bases that the evidence at that time did not show a current diagnosis of PTSD and that the Veteran's reported stressor events could not be corroborated.

Entitlement to service connection for PTSD generally requires a showing of the following three elements:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending with VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  These revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  38 C.F.R. § 3.304(f)(3);  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reported stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

In support of his claim, the Veteran has asserted, in an undated handwritten statement and a January 2011 PTSD Statement (VA Form 21-0781) that he served as a helicopter door gunner during his service in Vietnam.  He stated that he performed in various missions that ranged from picking up and dropping off ground troops, transporting cargo, and transporting officers to different locations.  According to the Veteran, he had spoken with an air crew chief who told him that he had been shot frequently, and that the Veteran constantly feared being killed during his missions.  The Veteran also reported various instances in which he witnessed bodies of dead servicemen.

Consistent with the Veteran's contentions, service personnel records in the claims file reflect that the Veteran served in Vietnam from March 1969 to March 1970 as a member of the 3rd Squadron, 17th Air Cavalry Regiment.  Given the Veteran's documented service, the Board finds that his reported stressors are consistent with the places, types, and circumstances of his service.  Additionally, post-service VA treatment records from May 2010 reflect that the Veteran was diagnosed by a VA psychiatrist with PTSD, which by the Veteran's reported history, was attributed to the Veteran's service in Vietnam.  Subsequent VA treatment records through February 2011 show an ongoing diagnosis of PTSD and that the Veteran received outpatient group counseling treatment for PTSD through February 2011.

The Board thus finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  Service connection is accordingly warranted for this disorder, and the Veteran's claim is granted in full.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


